Proceeding pursuant to CPLR article 78 to review a determination of the State Commissioner of Social Services, dated January 17, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency denying the application for medical assistance of the petitioner’s incapacitated mother. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remitted to the State commissioner for further proceedings not inconsistent herewith. The determination under review is not supported by substantial evidence upon the entire record. Furthermore, the hearing officer erred in not adjourning the fair hearing for the purpose of exploring whether moneys withdrawn by the petitioner’s brother from the mother’s savings account are "available” to the mother (see Social Services Law, § 366). Gibbons, J. P., Rabin, O’Connor and Weinstein, JJ., concur.